Title: To George Washington from Anthony Wayne, 30 August 1789
From: Wayne, Anthony
To: Washington, George



Sir
Richmond State of Georgia 30th August 1789

This will be presented to your Excellency by my former aid Colo. Fishbourn, whose feelings has been much hurt by the unmerited & wanton attack upon his Character by Mr Gunn in the house of Senators—however chargeable he might have been for some little indiscretions of youth, which time & reflection, has & will correct, even the tongue of slander can not with Justice, charge him with any dishonest or dishonorable act. the Certificate that he carries with him will convince your Excellency, that the charge made by Mr Gunn, was groundless—injurous, & malacious, but it had the desired effect, I must acknowledge that I was equally hurt upon your Excellency’s account, as on my own, to find that it cou’d for a moment be thought, that a person cou’d be put in Nomination for any office, who was unworthy of Public trust or confidence, that consideration alone wou’d have prevented any man of sentiment from making so virulent a charge, however he might have voted; I have advised Colo. Fishbourn to clear up that business by publishing the Certificate after it has been perused by your Excellency—at the same time I wish you to be assured, that I wou’d sooner suffer my right hand to be severed from my body, than to recommend to your notice, a Character, such as Mr Gunn represented Colo. Fishbourn to be.
It is with singular pleasure—I see the prompt attention to your recommendation of the Militia and Indian business, by the house of Representatives; I have much depending upon a speedy & permanent peace with the Creek Nation, that once established I shou’d feel myself under easy circumstances—by reoccupying my Valuable property to the southward which altho’ not at all claimed by the Indians as it was ceeded & settled as early as 1763—yet being the ⟨illegible⟩ of the State, it has experienced greater depredation than any other quarter, which added to the protection given to our runaway Negros by the Spaniards, has for the present, detered people in general from

returning to their plantations; thus circumstanced & being known to those Indians with whom I have alternately fought & treated, I flatter myself that was I clothed with proper Authority, I cou’d convince them, that it wou’d be their true Interest & best policy, to enter into an immediate & inviolable peace, but your Excellency is the best judge of those matters & with the Characters best suited for this business[.] I can only promise to act to the best of my Judgment for the Interest & honor of the Union, & the most punctual obedience to your Orders & directions, as well in that as in every other Character. Interim I am with every sentiment of Esteem & regard Your Excellency’s Most Obt & very Hume Sert

Anty Wayne

